UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20429 OMB APPROVAL OMB Number:3235-0058 Expires:.…. May 31, 2012 Estimated average burden hours per response2.50 FORM 12b-25 NOTIFICATION OF LATE FILING SECFILE NUMBER 001-33351 (Check One): Form 10-K Q Form 20-F Q Form 11-K QForm 10-Q Q Form N-SAR Q Form N-CSR CUSIP NUMBER 30254M101 For Period Ended: December31, 2010 [] Transition Report on Form 10-K [] Transition Report on Form 20-F [] Transition Report on Form 11-K [] Transition Report on Form 10-Q [] Transition Report on Form N-SAR For the Transition Period Ended: Read Instruction (on back page) Before Preparing Form. Please Print or Type. Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the item(s) to which the notification relates: PART I – REGISTRANT INFORMATION FPB Bancorp, Inc. Full Name of Registrant N/A Former Name if Applicable 1ort St. Lucie Boulevard Address or Principal Executive Office (Street and Number) Port St. Lucie, Florida 34952 City, State and Zip Code PART II — RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check box if appropriate) (a)The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; : (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, 11-K, Form N-SAR or Form N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q, or subject distribution report on Form 10-D, or portion thereof will be filed on or before the fifth calendar day following the prescribed due date; and (c)The accountant’s statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III — NARRATIVE State below in reasonable detail the reasons why Form 10-K, 20-F, 11-K, 10-Q, N-SAR, N-CSR or the transition report or portion thereof, could not be filed within the prescribed time period. Due to complications surrounding the coordination of Registrant’s management, Board of Directors, and accountants, Registrant is unable to complete its Form 10-K for the year ended December 31, 2010, without unreasonable effort and expense. PART IV — OTHER INFORMATION Name and telephone number of person to contact in regard to this notification Nancy E. Aumack 225-5930 (Name) (Area Code) (Telephone Number) Have all other periodic reports required under Section 13 or 15(D) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed? If answer is no, identify report(s).: Yes G No Is it anticipated that any significant change in results of operations from the corresponding Period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof?G Yes : No If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. FPB BANCORP, INC. (Name of Registrant as Specified in Charter) has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. DateMarch 31, 2011 By /s/ Nancy E. Aumack Nancy E. Aumack Chief Financial Officer INSTRUCTION: The form may be signed by an executive officer of the Registrant or by any other duly authorized representative. The name and title of the person signing the form shall be typed or printed beneath the signature. If the statement is signed on behalf of the registrant by an authorized representative (other than an executive officer), evidence of the representative’s authority to sign on behalf of the registrant shall be filed with the form. ATTENTION Intentional misstatements or omissions of fact constitute Federal Criminal Violations (See 18 U.S.C. 1001).
